In an action to recover damages for personal injuries, etc., the defendant third-party defendant, Otis Elevator Company, appeals, as limited by its brief, from so much of an order of the Supreme Court, Kings County (F. Rivera, J.), *645dated July 19, 2005, as denied its motion for summary judgment dismissing the complaint, the third-party complaint, and all cross claims insofar as asserted against it.
Ordered that the order is affirmed insofar as appealed from, with costs to the plaintiffs.
There are issues of fact requiring the denial of summary judgment (see CPLR 3212). Prudenti, RJ., Krausman, Mastro and Rivera, JJ., concur.